DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mustikovela et al (U.S PG-PUB NO. 20210150757 A1) in view of Chen (U.S PG-PUB NO. 20150193963 A1).
-Regarding claim 1, Mustikovela discloses a method for localizing data from at least one of two or more data sets (Abstract; FIGS. 1-16B, 17-46), the method comprising: creating a first synthetic image from a first data set (FIGS. 7-9; FIG. 10, generated image 1010A,                         
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                    ; FIG. 16B, blocks 1614-1618) and a second synthetic image from a second data set (FIGS. 7-9; FIG. 10, generated image 1010B,                         
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                            
                        
                    ; FIG. 16B, block 1622), wherein creating the first and second synthetic images comprises projecting one or more features from the first and second data sets, respectively, onto a local tangent plane and rasterizing representations of one or more features from the first and second data sets, respectively (FIG. 10, viewpoints 1006A, 1006B, appearance attributes 1008A, 1008B, generated images 1010A, 1010B; FIG. 16B, [0191]-[0192]; [0093],                         
                            
                                
                                    f
                                
                                
                                    g
                                    e
                                    n
                                
                            
                        
                    ); determining a transformation based upon a phase correlation between the first and second synthetic images (FIG. 16B, block 1620; [0190], “rotated”; [0191], “a transform to a first synthetic image … flips an image horizontally”; [0192], “cosine distance”), wherein the transformation provides for improved localization of the data from at least one of the first or second data sets ([0078]; [0112]; [0118]-[0119]; [0185]-[0189]; [0190], “transformed set of parameters”; [0191], “a transformed viewpoint and a set of appearance attributes”); and generating a report that defines the transformation ([0074]; FIG. 2, view point 206, [0078], “a predicted viewpoint of a transformed version of an input image”; [0092]-[0093]; FIG. 8, 804, 808; FIG. 10, 1012A, 1012B; [0167]; [0183], “symmetry loss”; [0185]-[0189]; FIG. 16B, block 1620; [0190], “transformed set of parameters”; [0191]-[0192]).
Mustikovela is silent to teach that creating synthetic images comprises projecting one or more features from the data sets onto a local tangent plane.
In the same field of endeavor, Chen teaches creating synthetic images by projecting one or more features from the data sets onto a local tangent plane (Chen: Abstract; FIG. 3, [0053]-[0054]; FIGS. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Mustikovela with the teaching of Chen by projecting one or more features from the data sets onto a local tangent plane in order to form an improved synthetic image.
-Regarding claim 12, Mustikovela discloses an apparatus configured to localize data from at least one of two or more data sets (Abstract; FIGS. 1-16B, 17-46), the FIGS 27-28B; FIG. 18; [0151]; [0161]; [0173]; [0183]), the computer program code instructions configured to, when executed by the processing circuitry, cause the apparatus to ([0151]; [0161]; [0173]; [0183]; [0192]-[0193]; [0206]; FIGS. 1-16B): create a first synthetic image from a first data set (FIGS. 7-9; FIG. 10, generated image 1010A,                         
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                    ; FIG. 16B, blocks 1614-1618) and a second synthetic image from a second data set (FIGS. 7-9; FIG. 10, generated image 1010B,                         
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                            
                        
                    ; FIG. 16B, block 1622), wherein the apparatus is caused to create the first and second synthetic images by projecting one or more features from the first and second data sets, respectively, onto a local tangent plane and rasterizing representations of one or more features from the first and second data sets, respectively (FIG. 10, viewpoints 1006A, 1006B, appearance attributes 1008A, 1008B, generated images 1010A, 1010B; FIG. 16B, [0191]-[0192]; [0093],                         
                            
                                
                                    f
                                
                                
                                    g
                                    e
                                    n
                                
                            
                        
                    ); determine a transformation based upon a phase correlation between the first and second synthetic images (FIG. 16B, block 1620; [0190], “rotated”; [0191], “a transform to a first synthetic image … flips an image horizontally ”; [0192], “cosine distance”), wherein the transformation provides for improved localization of the data from at least one of the first or second data sets ([0078]; [0112]; [0118]-[0119]; [0185]-[0189]; [0190], “transformed set of parameters”; [0191], “a transformed viewpoint and a set of appearance attributes”); and generate a report that defines the transformation ([0074]; FIG. 2, view point 206, [0078], “a predicted viewpoint of a transformed version of an input image”; [0092]-[0093]; FIG. 8, 804, 808; FIG. 10, 1012A, 1012B; [0167]; [0183], “symmetry loss”; [0185]-[0189]; FIG. 16B, block 1620; [0190], “transformed set of parameters”; [0191]-[0192]).
Mustikovela is silent to teach that creating synthetic images comprises projecting one or more features from the data sets onto a local tangent plane.
In the same field of endeavor, Chen teaches creating synthetic images by projecting one or more features from the data sets onto a local tangent plane (Chen: Abstract; FIG. 3, [0053]-[0054]; FIGS. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Mustikovela with the teaching of Chen by projecting one or more features from the data sets onto a local tangent plane in order to form an improved synthetic image.
-Regarding claim 19, Mustikovela discloses a computer program product for localizing data from at least one of two or more data sets (Abstract; FIGS. 1-16B, 17-46), the computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein (FIGS 27-28B; FIG. 18; [0151]; [0161]; [0173]; [0183]), the computer-executable program code instructions configured to ([0151]; [0161]; [0173]; [0183]; [0192]-[0193]; [0206]; FIGS. 1-16B): create a first synthetic image from a first data set (FIGS. 7-9; FIG. 10, generated image 1010A,                         
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                    ; FIG. 16B, blocks 1614-1618) and a second synthetic image from a second data set (FIGS. 7-9; FIG. 10, generated image 1010B,                         
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                            
                        
                    ; FIG. 16B, block 1622), wherein the computer-executable program code instructions configured to ([0151]; [0161]; [0173]; [0183]; [0192]-[0193]; [0206]; FIGS. 1-16B) create the first and second synthetic images comprise computer-([0151]; [0161]; [0173]; [0183]; [0192]-[0193]; [0206]; FIGS. 1-16B) to project one or more features from the first and second data sets, respectively, onto a local tangent plane and rasterize representations of one or more features from the first and second data sets, respectively (FIG. 10, viewpoints 1006A, 1006B, appearance attributes 1008A, 1008B, generated images 1010A, 1010B; FIG. 16B, [0191]-[0192]; [0093],                         
                            
                                
                                    f
                                
                                
                                    g
                                    e
                                    n
                                
                            
                        
                    ); determine a transformation based upon a phase correlation between the first and second synthetic images (FIG. 16B, block 1620; [0190], “rotated”; [0191], “a transform to a first synthetic image … flips an image horizontally ”; [0192], “cosine distance”), wherein the transformation provides for improved localization of the data from at least one of the first or second data sets ([0078]; [0112]; [0118]-[0119]; [0185]-[0189]; [0190], “transformed set of parameters”; [0191], “a transformed viewpoint and a set of appearance attributes”); and generate a report that defines the transformation ([0074]; FIG. 2, view point 206, [0078], “a predicted viewpoint of a transformed version of an input image”; [0092]-[0093]; FIG. 8, 804, 808; FIG. 10, 1012A, 1012B; [0167]; [0183], “symmetry loss”; [0185]-[0189]; FIG. 16B, block 1620; [0190], “transformed set of parameters”; [0191]-[0192]).
Mustikovela is silent to teach that creating synthetic images comprises projecting one or more features from the data sets onto a local tangent plane.
In the same field of endeavor, Chen teaches creating synthetic images by projecting one or more features from the data sets onto a local tangent plane (Chen: Abstract; FIG. 3, [0053]-[0054]; FIGS. 1-2).
.
Claim 2-4, 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mustikovela et al (U.S PG-PUB NO. 20210150757 A1) in view of Chen (U.S PG-PUB NO. 20150193963), and further in view of Xu et al (U.S PG-PUB NO. 20190266418 A1).
-Regarding claims 2, 13 and 20, Mustikovela in view of Chen discloses the methods of claims 1, 12 and 19 respectively.
Mustikovela does teach wherein the one or more features from the first and second data sets comprise one or more point features ([0233], “sign”; [0239]; [0298]).  Mustikovela is silent to teach wherein the one or more features from the first and second data sets comprise one or more linear features. 
However, Xu is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the one or more features from the first and second data sets comprise one or more point features and one or more linear features (Xu: Abstract; [0034]-[0037]; FIGS. 1A-7C). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Mustikovela in view of Chen with the teaching of Xu by using data sets comprise one or more point features and one or more linear features  in order to creating the first and second synthetic images comprises representing the one or more features from the first and 
-Regarding claims 3, Mustikovela in view of Chen, and further in view of Xu discloses the method of claims 2. 
Mustikovela does teach wherein the one or more features from the first and second data sets comprise one or more point features ([0233], “sign”; [0239]; [0298]). Mustikovela is silent to teach wherein the first synthetic image is based upon drive data with the one or more point features representative of a sign or a pole and the one or more linear features representative of a lane marking or a road boundary, and wherein the second synthetic image is based upon one of drive data or map data.
However, Xu is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the first synthetic image is based upon drive data with the one or more point features representative of a sign or a pole and the one or more linear features representative of a lane marking or a road boundary, and wherein the second synthetic image is based upon one of drive data or map data (Xu: FIG. 1A, 106, 110, 118; FIGS. 1B-1C, image 130, mask 110 output; [0066]-[0071]; FIG. 2, B202, B208; FIG. 3A, 302, 308, 110 output; FIG 3D, B342, B346, B350; [0041]).

-Regarding claims 4, Mustikovela in view of Chen, and further in view of Xu discloses the method of claims 2. 
Mustikovela does teach wherein the one or more features from the first and second data sets comprise one or more point features ([0233], “sign”; [0239]; [0298]). Mustikovela is silent to teach wherein creating the first synthetic image comprises sizing the one or more point features and the one or more linear features based upon a predefined level of accuracy of source data from the first data set.
However, Xu is an analogous art pertinent to the problem to be solved in this application and further discloses wherein creating the first synthetic image comprises sizing the one or more point features and the one or more linear features based upon a predefined level of accuracy of source data from the first data set (Xu: [0041]; [0097], “undergo a spatial transformation … (… zoom in, a zoom out)”; [0099], “cropped image”; [0096], “practically acceptable accuracy levels”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Mustikovela in view of Chen with the teaching of Xu by using data sets comprise one or more point features and one or more linear features  in order to creating the first and second synthetic images comprises representing the one or more features from the first and second data sets with corresponding synthetic features with the one or more point features and the one or more linear features as one or more dots and one or more polylines, respectively, in the first and second synthetic images, and be able to detect lanes and road boundaries of a driving surface to effectively and safely navigate within a current lane, through lane changes, through lane merges and lane splits, through intersections, and/or through other features of the driving surface in a variety of road and weather conditions.
-Regarding claims 11, Mustikovela in view of Chen, discloses the methods of claims 1.
Mustikovela is silent to teach wherein the first synthetic image, the second synthetic image, or both to have a resolution that is dependent upon a predefined level of accuracy of the transformation (Xu: [0037]; [0040]; [0079], “spatial resolution … equal to …”; [0105]; [0108]).
However, Xu is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the first synthetic image, the second synthetic 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Mustikovela in view of Chen with the teaching of Xu by using data sets comprise one or more point features and one or more linear features  in order to creating the first and second synthetic images comprises representing the one or more features from the first and second data sets with corresponding synthetic features with the one or more point features and the one or more linear features as one or more dots and one or more polylines, respectively, in the first and second synthetic images, and be able to detect lanes and road boundaries of a driving surface to effectively and safely navigate within a current lane, through lane changes, through lane merges and lane splits, through intersections, and/or through other features of the driving surface in a variety of road and weather conditions.
Claim 5, 7 and 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mustikovela et al (U.S PG-PUB NO. 20210150757 A1) in view of Chen (U.S PG-PUB NO. 20150193963), and further in view of Jiang et al (ICSP'02 Proceedings pp. 752-755).
	-Regarding claims 5 and 14, Mustikovela in view of Chen discloses the methods of claims 1 and 12 respectively.
Mustikovela teaches using cosine distances are used to determine image consistency loss between two images and to determine feature similarities wherein closer similarity corresponds to lower loss ([0075]).  Mustikovela discloses determining FIG. 16B, block 1620; [0148], “rotated”; [0191], “a transform to a first synthetic image … flips an image horizontally”; [0192], “cosine distance”).
Mustikovela is silent to teach wherein determining the transformation comprises determining the transformation that maximizes the phase correlation between the first and second synthetic images.
However, Jiang is an analogous art pertinent to the problem to be solved in this application and further discloses a phase correlation based matching method for image alignments, Jiang teaches wherein determining the transformation comprises determining the transformation that maximizes the phase correlation between the first and second images (Jiang: Abstract; page 753, steps 1-10; equations (1)-(4); page 752, 1st Col., Section Introduction, 2nd paragraph, line 5, “sharp peak”; page 753, 2nd Col., 3rd paragraph, “a single coherent peak”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Mustikovela in view of Chen with the teaching of Jiang by determining the transformation that maximizes the phase correlation between the first and second synthetic images in order to have two images accurately aligned.
-Regarding claims 7 and 16, Mustikovela in view of Chen discloses the methods of claims 1 and 12 respectively.
Mustikovela teaches using cosine distances are used to determine image consistency loss between two images and to determine feature similarities wherein closer similarity corresponds to lower loss ([0075]).  Mustikovela discloses determining FIG. 16B, block 1620; [0148], “rotated”; [0191], “a transform to a first synthetic image … flips an image horizontally”; [0192], “cosine distance”).
Mustikovela is silent to teach wherein generating first and second transformed images by applying a Fourier transform to the first and second synthetic images, respectively; generating a product image based upon the first and second transformed images; generating an inverse image by applying an inverse Fourier transform to the product image; and determining the transformation by identifying a pixel of the inverse image having a largest magnitude.
However, Jiang is an analogous art pertinent to the problem to be solved in this application and further discloses a phase correlation based matching method for image alignments, Jiang teaches wherein generating first and second transformed images by applying a Fourier transform to the first and second synthetic images, respectively; generating a product image based upon the first and second transformed images; generating an inverse image by applying an inverse Fourier transform to the product image; and determining the transformation by identifying a pixel of the inverse image having a largest magnitude (Jiang: Abstract; page 753, steps 1-10; equations (1)-(4); page 752, 1st Col., Section Introduction, 2nd paragraph, line 5, “sharp peak”; page 753, 2nd Col., 3rd paragraph, “a single coherent peak”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Mustikovela in view of Chen with the teaching of Jiang by generating first and second transformed images and by applying a Fourier transform to the first and second synthetic images, .
Claim 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mustikovela et al (U.S PG-PUB NO. 20210150757 A1) in view of Chen (U.S PG-PUB NO. 20150193963), and further in view of Glovanni et al (WO 2016026870 A1).
-Regarding claims 8 and 17, Mustikovela in view of Chen discloses the methods of claims 1 and 12 respectively.
Mustikovela is silent to teach comprising correcting a positional difference between the first and second data sets based upon the transformation.
However, Glovanni is an analogous art pertinent to the problem to be solved in this application and further discloses comprising correcting a positional difference between the first and second data sets based upon the transformation (Glovanni: page 3, lines 25-30, “generate said composite image in dependence on positional data defining the relative position of the first and second cameras”; page 5, lines 25-31; page 11, lines 19-20, “correct for any such positional offset”; page 14, lines 9-12).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Mustikovela in view of Chen with the teaching of Glovanni by correcting a positional difference between the first and second data sets based upon the transformation in order to provide driver a synthetic image with clear visibility.

Mustikovela is silent to teach wherein determining the transformation comprises constraining the transformation to a maximum translation between the first and second synthetic images that is based upon a maximum error in absolute position of a vehicle that collected at least one of the first or second data sets that is to be corrected.
However, Glovanni is an analogous art pertinent to the problem to be solved in this application and further discloses wherein determining the transformation comprises constraining the transformation to a maximum translation between the first and second synthetic images that is based upon a maximum error in absolute position of a vehicle that collected at least one of the first or second data sets that is to be corrected (Glovanni: lines 25-30; page 5, lines 25-31, “transforms … translation … composite image can be generated in dependence on positional data”; page 11, lines 19-20, “correct for any such positional offset”; page 14, lines 9-12).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Mustikovela in view of Chen with the teaching of Glovanni by determining the transformation comprises constraining the transformation to a maximum translation between the first and second synthetic images that is based upon a maximum error in absolute position of a vehicle that collected at least one of the first or second data sets that is to be corrected in order to provide driver a synthetic image with clear visibility. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 6, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664